-   --~   •    ,5,
                                                                                                                                                                            ; /,
              AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page 1 of 1



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                   V.                                                 (For Offenses Committed On or After November 1, 1987)



                                     Ruben Perez-Calderon                                             Case Number: 3:19-mj-22635




              REGISTRATION NO. 86195298
                                                                                                                                ILJI O,~t.u,':J
                                                                                                                               J'L    9 r·""n
              THE DEFENDANT:
               IZI pleaded guilty to count( s) ------=------------+---'-"'-i..:..·~..:..P-t:"-'
                                                1 of Complaint                                ....'-'"'"'_'_"..:..T1..:..''7'i~,·~,..:..
                                                                                                                                    .• ...:..;"-..:..c............__+--

               D was found guilty to count(s)
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

              Title & Section                    Nature of Offense                                                                      Count Number{s)
              8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                            1

               D The defendant has been found not guilty on count(s)
                                                --------------------
               •     Count(s)
                                 ------------------
                                                    dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                             •    TIME SERVED                                       __J_·_ _ _ _ _ _ _                     days

               IZI Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Tuesday, July 2, 2019
                                                                                                  Date of Imposition of Sentence


              Received
                            - --------
                            DUSM                                                                  HirlLtLOCK
                                                                                                  UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                                 3:19-mj-22635
